


Exhibit 10.1


April 3, 2014
Re:    Separation Agreement and General Release
Dear Derek:
In connection with your separation from employment, LPL Financial Holdings Inc.
(“Financial Holdings”) and LPL Financial LLC (the “Company”) are offering the
terms described in this Separation Agreement and General Release (the
“Separation Agreement”), provided that you execute the Separation Agreement.
No later than April 4, 2014 (the “Separation Date”), you will receive your final
pay less all applicable withholdings and deductions. In addition, not later than
sixty (60) days following the Separation Date, you will receive reimbursement
for all reasonable business expenses incurred by you before the Separation Date,
provided you submit them for reimbursement in accordance with the Company’s
usual procedures for business expense reimbursement within thirty (30) days
following the Separation Date. By signing below, you acknowledge and agree that
the foregoing payments will be in full and complete satisfaction of any and all
compensation due to you from the Company, whether for services provided to the
Company or otherwise, through the Separation Date and that, except as expressly
provided under this Separation Agreement, no further compensation is owed or
will be paid to you. If you are enrolled in the Company’s health plans your
coverage will continue through the end of this month and you will receive, under
separate cover, information concerning your right to continue your health
insurance benefits after the Separation Date in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, (“COBRA”).
Please read this Separation Agreement, which includes a general release of
claims, carefully. If you are willing to accept the terms and conditions offered
by the Company, please sign this Separation Agreement in the space provided
below and return it to Claudine Larreur, at the address provided in Paragraph
12.2 no later than 2:00 p.m., Pacific Time, on April 4, 2014. If you do not
deliver to Claudine Larreur a signed copy of this Separation Agreement by 2:00
p.m., Pacific Time, on April 4, 2014, your employment will terminate effective
as of such time. You should consult with an attorney before signing this
Separation Agreement.
Please remember that you continue to be bound by confidentiality and other
obligations (collectively, the “Surviving Obligations”), under your
Confidentiality Agreement dated August 14, 2007 (the “Confidentiality
Agreement”).
Prior to the close of business on the Separation Date, you should return to the
Company any and all documents, materials and information related to the business
of the Financial Holdings and its affiliates including, all copies, all keys,
credit cards, computers, phones, PDAs and any other tangible property of the
Company or its affiliates in your possession or control. This includes, but is
not limited to, all materials and documents containing Confidential Information
(as defined in the Confidentiality Agreement). To the extent you have any
Confidential Information on any computer that is not being returned to the
Company, such as your home computer, you must inform the Company of the
existence of any such Confidential Information and must arrange with the Company
to have such information deleted permanently.
The following numbered paragraphs set forth the terms of this Separation
Agreement:
1.Parties. This Separation Agreement is made by and among Financial Holdings,
the Company and Derek Bruton (“Employee”).




--------------------------------------------------------------------------------




2.Acknowledgements and Agreements.
2.1.The Company shall permit the Employee to resign from his employment with the
Company, effective as of 2:00 p.m., Pacific Time, on April 4, 2014.
2.2.Employee acknowledges and agrees that the opportunity to resign his
employment with the Company constitutes adequate legal consideration for the
promises and representations made by Employee in this Separation Agreement.
2.3.Employee acknowledges and agrees that automatically and immediately upon the
Separation Date, all unvested stock options or restricted stock units held by
the Employee will terminate and be forfeited in accordance with their terms.
Employee further acknowledges and agrees that Employee’s rights under any
outstanding equity awards, including the right to exercise vested stock options
following the Separation Date are governed by the terms of any applicable equity
award agreement and the 2005 Stock Option Plan, the 2008 Stock Option Plan and
the 2010 Omnibus Equity Incentive Plan, as applicable.
2.4.Employee acknowledges and agrees that Employee (a) will be not be eligible
for any benefits under the Company’s Executive Severance Plan and (b) has
received all pay and other monies owed to Employee as of the last payroll date
occurring before Employee signed this Separation Agreement, including accrued
but unused paid time off, compensation, wages, bonuses, commissions and/or
benefits.
2.5.Employee certifies that Employee has not experienced a job-related illness,
injury or occupational disease for which Employee has not already filed a claim.
2.6.Employee acknowledges and agrees that Employee has received all of the leave
Employee requested and for which Employee was eligible under the federal Family
and Medical Leave Act and the California Family Rights Act, as well as any
additional leave - paid or unpaid - previously owed to Employee by the Company.
2.7.Employee acknowledges and agrees that Employee has not been retaliated
against for reporting any allegations of wrongdoing by the Company or any
Released Party (as defined in paragraph 3 below).
2.8.Employee acknowledges and agrees that Employee’s employment with the Company
has not been terminated on the basis of age, race, sex, religion, national
origin, physical disability or sexual orientation.
2.9.The Employee acknowledges and agrees that all copyrightable works that the
Employee has created in the performance of his employment duties shall be
considered “work made for hire.”
2.10.Employee acknowledges and agrees that the obligations and restrictions
contained in paragraphs 7, 8, and 9 of this Separation Agreement (collectively
with the Surviving Obligations, the “Restrictive Covenants”), including the time
and scope of such Restrictive Covenants, have been specifically negotiated by
sophisticated parties. The Employee acknowledges and agrees that the terms of
the Restrictive Covenants: (i) are reasonable in light of all of the
circumstances; (ii) are sufficiently limited to protect the legitimate interests
of Financial Holdings or its direct or indirect subsidiaries (including the
Company); (iii) impose no undue hardship; (iv) are not injurious to the public;
(v) are essential to protect the business and goodwill of Financial Holdings or
its direct or indirect subsidiaries (including the Company) and are a material
term of this Separation Agreement which has induced the Company to agree to
provide for the payments and benefits described in this Separation Agreement;
and (vi) are necessary to protect the trade secrets of Financial Holdings or its
direct or indirect subsidiaries.
2.11.Employee agrees that any breach or threatened breach by Employee of the
Restrictive Covenants is likely to cause Financial Holdings or its direct or
indirect subsidiaries not only financial harm, but substantial and irrevocable
harm which is difficult to measure and for which money damages alone will not
provide an adequate remedy. Therefore, in the event of any such breach or
threatened breach, Employee agrees that in addition to such other remedies as
may be available, Financial Holdings or its direct or indirect subsidiaries will
be entitled to specific performance of the obligations by Employee and will be
entitled to




--------------------------------------------------------------------------------




both temporary and permanent injunctive relief from a court or arbitral panel
restraining such a breach or threatened breach (to the extent permitted by law),
without Financial Holdings or its direct or indirect subsidiaries having to
prove actual damages or post any surety or bond, and Employee waives the
adequacy of a remedy at law as a defense to such relief.
3.General Release. Employee, on Employee’s own behalf, and on behalf of
Employee’s heirs, family members, executors, agents, and assigns,
unconditionally, irrevocably and absolutely releases and discharges the Company,
and each parent and subsidiary corporation, division and affiliated corporation,
partnership or other affiliated entity of the Company, past and present, as well
as its and their respective former, present and future managers, officers,
directors, employees, agents, shareholders, employee benefits plans (and the
administrators and fiduciaries thereof), successors and assigns, and all those
connected with any of them, in their official and personal capacities,
(collectively, the “Released Parties”), from all claims, damages, sums of money,
demands, complaints, actions, suits, obligations, omissions, rights, agreements
or any other liabilities or causes of action of whatever nature, whether known
or unknown, asserted or unasserted, actual or potential, in law or equity, that
the Employee ever had, now has or shall have against the Released Parties
arising out of or relating to any event occurring or circumstance existing up to
the date the Employee signs this Separation Agreement, including but not limited
to those arising out of or relating to the Employee’s employment with the
Company, the termination of such employment and any severance benefits. This
general release of claims is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims including, but not limited to, alleged
violations of Title VII of the Civil Rights Act of 1964, Sections 1981 and 1983
of the Civil Rights Act of 1866, Executive Order 11246, the Occupational Safety
and Health Act, the Americans With Disabilities Act of 1990, the Civil Rights
Act of 1991, the Family and Medical Leave Act, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, the California Family Rights Act, the
California Labor Code, the California Constitution, the California Industrial
Welfare Commission Wage Orders, the California Fair Employment and Housing Act,
and the California Government Code, all as amended; any other federal, state and
local law, regulation, or other requirement relating to employment; and rights
under the Company’s Executive Severance Plan. This general release includes
claims for intentional or negligent infliction of emotional distress,
retaliation, defamation, invasion of privacy, personal injury, public policy or
breach of written or oral contract, agreement or understanding, express or
implied and all claims for attorneys’ fees, costs and expenses.
Excluded from the general release in the immediately preceding paragraph are:
(i) rights and claims which cannot be waived by law, including claims for
workers’ compensation, unemployment compensation, accrued and vested retirement
benefits, and claims arising after the date of this Separation Agreement; and
(ii) claims for breach of this Separation Agreement. Also excluded from the
general release are the Employee’s rights to file a charge with an
administrative agency (such as the U.S. Equal Employment Opportunity Commission)
or participate in an agency investigation. The Employee is, however, waiving all
rights to receive money or other individual relief in connection with an
administrative charge, covered by the general release above, regardless of
whether that charge is filed by the Employee, on the Employee’s behalf, or on
behalf of a group or class to which the Employee purportedly belongs.
By signing this Separation Agreement and receiving all or part of the benefits
described herein, the Employee acknowledges this Separation Agreement as a full
and final accord and satisfaction and general release of all claims, known or
unknown, except as set forth in the immediately preceding paragraph.
4.California Civil Code Section 1542 Waiver. By signing this Separation
Agreement and receiving the opportunity to resign his employment, Employee
acknowledges this Separation Agreement as a full and final accord and
satisfaction and general release of all claims, known or unknown. If Employee
works or resides in California, Employee acknowledges that Employee is familiar
with that portion of Section 1542 of the Civil Code of the State of California
which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF




--------------------------------------------------------------------------------




KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.
Employee specifically waives any right which Employee has under Section 1542. In
connection with that section, Employee is aware that Employee may hereafter
discover claims or facts in addition to or different from those Employee now
knows or believes to exist with respect to the subject matter of this Separation
Agreement. Employee nonetheless settles and releases all claims which Employee
may have against the Released Parties.
5.Covenant Not To Sue. A “covenant not to sue” is a legal term which means you
promise not to file a lawsuit in court. It is different from the General Release
in paragraph 3 above. In addition to releasing claims covered by that General
Release, Employee agrees never to sue Financial Holdings or the Company in any
forum for any reason covered by that General Release. Notwithstanding this
Covenant Not To Sue, Employee may bring a claim against Financial Holdings or
the Company to enforce this Separation Agreement. Employee agrees that if
Employee sues any of the Released Parties in violation of this Separation
Agreement, Employee: (i) shall be liable to any of such Released Parties for its
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a suit; or alternatively (ii) Financial Holdings can, to the extent
permitted by law, require Employee to return all but One Thousand Dollars
($1,000.00) of the benefits provided to Employee under this Separation
Agreement. In that event, the Released Parties shall be excused from any
remaining obligations that exist solely because of this Separation Agreement.
6.Representation Concerning Filing of Legal Actions. Employee represents that,
as of the date the Employee signs this Separation Agreement, Employee has not
filed any lawsuits, complaints, petitions, claims or other accusatory pleadings
against the Company or any other Released Party in any court.
7.Nondisparagement.
7.1.Employee agrees that Employee will not make or publish any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the reputation or
business practices or conduct of the Company or the other Released Parties.
However, nothing in this Separation Agreement prevents Employee from providing
truthful, accurate information to someone outside the Company if Employee is
subpoenaed or otherwise specifically required to do so by law. Employee agrees
that the obligations under this paragraph 7.1 are material terms of this
Separation Agreement and that the Company shall have the right to relief as set
forth in paragraph 2.11.
7.2.The Company agrees that it will instruct its officers holding the title of
Managing Director and above and its directors, as well as those employees of the
Company who directly participated prior to the date hereof in the investigation
of the Employee’s interactions with other employees of the Company, not to make
or publish any voluntary statements, written or oral, or cause or encourage
others to make any such statements that defame the reputation or business
practices of the Employee. However, nothing in this Separation Agreement
prevents the Company or the other Released Parties (a) from providing truthful,
accurate information to any person, government agency, regulatory body or
self-regulatory organization if such employee, officer or director is subpoenaed
or otherwise specifically required to do so by law or (b) from making any
disclosures, public or otherwise, that such Released Party determines in its
sole discretion to be necessary, appropriate or desirable in connection with the
rules or regulations of, any communication with or any request by, any
government agency, regulatory body or self-regulatory organization, including
without limitation, state regulators, the Securities and Exchange Commission and
the Financial Industry Regulatory Authority, Inc.
8.Confidential Information; Assignment of Rights to Intellectual Property
8.1.Confidential Information. Employee reaffirms the validity of, and Employee’s
agreement to abide by, the terms of the Confidentiality Agreement. In addition,
Employee agrees not to disclose to any third party or otherwise use any
“Confidential Information” of the Company, except as required by valid subpoena,
court order or request of any federal, state or local authority, provided, to
the extent permitted by law, the Employee has provided to Financial Holdings as
much notice as practicable of any such compelled disclosure to afford Financial
Holdings an opportunity to seek protection of the Confidential




--------------------------------------------------------------------------------




Information. For purposes of this Paragraph 8, “Confidential Information” means
all information, knowledge or data, in any form or media, belonging or relating
to Financial Holdings or its direct or indirect subsidiaries, including the
Company, or its or their respective customers, which is of value to Financial
Holdings or its direct or indirect subsidiaries and the disclosure of which
could result in competitive or other disadvantage to any of them. Confidential
Information includes but is not limited to: documents, records, personnel
information, communications, reports, forecasts, processes, methods of
operation, arrangements, policies, strategic initiatives, insights or plans,
trade secrets, know-how, plus any non-public information to which Employee had
access during the Employee’s employment with the Company related to the
Company’s business, patents, trademarks, customers, computer programs, finances,
financing, marketing, operations, pricing, pay and performance of employees
besides Employee, research, and strategies. Confidential Information shall not
include, however, information which is or becomes generally known to the public
through no fault of any person or that is not otherwise protectable under
applicable law. Employee acknowledges that Confidential Information is the
property of Financial Holdings or its direct or indirect subsidiaries.
8.2.Assignment of Rights to Intellectual Property. The Executive hereby assigns
to the Company the Employee’s full right, title and interest in and to all any
invention, formula, process, discovery, development, design, innovation or
improvement (whether or not patentable or registrable under copyright statutes)
made, conceived, or first actually reduced to practice by the Executive solely
or jointly with others, during his employment by Financial Holdings or its
direct or indirect subsidiaries, including the Company. The Employee shall
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by Financial Holdings to assign the Intellectual Property to the
Company (or its designee) and to permit the Company or such designee to enforce
any patents, copyrights or other proprietary rights to the Intellectual
Property. Notwithstanding the foregoing, to the extent this Paragraph 8.2 is
subject to the provisions of California Labor Code Sections 2870, 2871 and 2872,
Employee’s obligation to assign the Employee’s right, title and interest
throughout the world in and to all Intellectual Property does not apply to any
inventions, designs, developments, contributions to or improvements of any works
of authorship, inventions, intellectual property, materials, documents or other
work product (including, without limitation, research, reports, software,
databases, systems, applications, presentations, textual works, content or
audiovisual materials) (“Works”) that the Employee developed entirely on his own
time without using the equipment, supplies, facilities, or Confidential
Information of Financial Holdings or its direct or indirect subsidiaries
(including the Company) except for those Works developed or created either alone
or with third parties, at any time during Employee’s employment by Financial
Holdings or its direct or indirect subsidiaries (including the Company) and
within the scope of such employment and/or with the use of any resources of
Financial Holdings or its direct or indirect subsidiaries (including the
Company), that either: (i) relate to either the business of Financial Holdings
or its direct or indirect subsidiaries (including the Company), at the time of
conception or reduction to practice of the Work, or actual or demonstrably
anticipated research or development of Financial Holdings or its direct or
indirect subsidiaries (including the Company); or (ii) result from any Work
performed by the Employee for Financial Holdings or its direct or indirect
subsidiaries (including the Company). Except as excluded in the sentence above,
Employee acknowledges and agrees that all Intellectual Property shall belong to
the Company. Executive shall disclose all Works to the Financial Holdings, even
if the Employee does not believe that Employee is required under this Separation
Agreement, or pursuant to California Labor Code Section 2870, to assign her
interest in such Works to the Company (or its designee).
9.Return of Company Property, Processing Expenses. Employee understands and
agrees that as a condition of receiving the opportunity to resign his
employment, Employee must have returned all Company property to the Company,
including but not limited to all phones, laptops, Blackberries, iPads and/or
other PDA devices, keys, credit cards, calling cards, procurement card,
identification cards, vehicles, and home office equipment. By signing this
Separation Agreement, Employee represents and warrants that Employee has
returned to the Company all Company property, data and information belonging to
the Company, including but not limited to Confidential Information, and agrees
that Employee will not use or disclose to others any confidential or proprietary
information of the Company or the Released Parties. Employee represents that
Employee has submitted all business expenses for processing or will do so within




--------------------------------------------------------------------------------




thirty (30) days following the Separation Date and has paid for all personal
expenses charged to Employee’s corporate American Express Card.
10.Cooperation. Employee agrees to cooperate fully with the Released Parties
upon request and without further compensation in connection with: (i)
investigating or responding to any administrative, regulatory or judicial
investigation or proceeding, including seeking a protective order in connection
with any compelled disclosure of Confidential Information by Employee; (ii) any
dispute with a third party, including any mediation or arbitration; and (iii)
any other matter related to or arising from Employee’s employment with the
Company. This includes, without limitation, being available to Financial
Holdings or the Company for interviews and factual investigations, appearing at
the request of Financial Holdings or the Company to give testimony without
requiring service of a subpoena or other legal process, providing to any such
party requested information and documents, and promptly executing and/or
delivering whatever acknowledgements, instruments, certificates, and other
documents may be necessary or appropriate in the judgment of Financial Holdings
or the Company to protect their respective interests.
11.No Admissions. By entering into this Separation Agreement, none of Financial
Holdings or any or its direct or indirect subsidiaries makes any admission that
it has engaged in any unlawful or otherwise improper conduct. The parties
understand and agree that this Separation Agreement is not an admission of
liability and shall not be used or construed as such in any legal or
administrative proceeding.
12.Additional Employee Acknowledgements.
12.1.Employee has been advised by this Separation Agreement to consult with an
attorney prior to signing this Separation Agreement.
12.2.Employee has until 2:00 p.m., Pacific Time, on April 4, 2014 to sign and
return this Separation Agreement. Employee must deliver or email (followed by
delivery of the original) the executed Separation Agreement to LPL Financial
LLC, 4707 Executive Drive, San Diego, CA 92121, Attention: Claudine Larreur.
13.Severability. In the event any provision of this Separation Agreement is held
unenforceable by a court of competent jurisdiction, the unenforceable provision
shall be deemed deleted and the rest of the Separation Agreement shall remain in
effect.
14.Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other judicial proceeding that may be brought or attempted by Employee
in breach hereof.
15.Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be governed by the laws of the United States of
America and, to the extent not preempted thereby by the laws of the State of
California, in either case without reference to the choice of law principles
thereof. The pay and benefits provided under this Separation Agreement are
intended to be exempt from or, to the extent it is subject thereto, to comply
with Section 409A of the Code and shall be interpreted on a basis consistent
with such intent.
16.Entire Agreement; Modification; Waiver. This Separation Agreement is the
entire agreement between the parties and supersedes and cancels any and all
other agreements, written or oral, between the parties, except (a) as expressly
provided in Sections 2.3 and 8.1 of this Separation Agreement and (b) the
Confidentiality Agreement. This Separation Agreement may be amended only by a
written instrument executed by the parties hereto. No delay or omission by
Financial Holdings or its direct or indirect subsidiaries in exercising any
right under this Separation Agreement will operate as a waiver of that or any
other right. A waiver or consent given by Financial Holdings or its direct or
indirect subsidiaries on any one occasion is effective only in that instance and
will not be construed as a bar to or waiver of any right on any other occasion.




--------------------------------------------------------------------------------




By signing in the space below, you accept the terms of this Separation
Agreement. You should return the signed agreement to Claudine Larreur by 2:00
p.m., Pacific Time, on April 4, 2014.
If you have questions, please feel free contact me.
Very truly yours,
LPL FINANCIAL HOLDINGS INC.




By:      /s/ David P. Bergers
David P. Bergers
General Counsel
LPL FINANCIAL LLC




By:      /s/ David P. Bergers
David P. Bergers
Managing Director





I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS SEPARATION AGREEMENT; THAT I HAVE CAREFULLY READ AND
UNDERSTAND ALL OF THE PROVISIONS OF THIS SEPARATION AGREEMENT; AND THAT I AM
VOLUNTARILY ENTERING INTO THIS SEPARATION AGREEMENT, INCLUDING THE GENERAL
RELEASE.


/s/ Derek Bruton        Dated: April 4, 2014
Derek Bruton






